 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERRELL CORDARRYL STANFORD,                        No. 2:19-cv-0498 CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    Y. ANAYA,
15                       Defendant.
16

17          Plaintiff, a state prisoner, has filed a request for a restraining order against a correctional

18   officer at High Desert State Prison. In order to commence an action, plaintiff must file a

19   complaint as required by Rule 3 of the Federal Rules of Civil Procedure. The court will not issue

20   any orders granting or denying relief until an action has been properly commenced. Therefore,

21   plaintiff’s request will be denied without prejudice to filing a complaint that complies with the

22   Federal Rules of Civil Procedure.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s request for a restraining order (ECF No. 1) is denied without prejudice.

25          2. Plaintiff is granted thirty days from the date of service of this order to file a complaint

26   that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure,

27   and the Local Rules of Practice; the complaint must bear the docket number assigned this case;

28   plaintiff must file an original and two copies of the complaint. Plaintiff’s failure to comply with
                                                         1
 1   this order will result in a recommendation that this matter be dismissed; and

 2          3. The Clerk of the Court is directed to send plaintiff the court’s form for filing a civil

 3   rights action by a prisoner.

 4   Dated: March 28, 2019
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/stan0498.Nocompl

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
